                                          Case 4:18-cv-02248-PJH Document 189 Filed 12/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BARBARA LEWIS, et al.,
                                                                                         Case No. 18-cv-02248-PJH
                                   8                      Plaintiffs,

                                   9             v.                                      ORDER TERMINATING MOTION FOR
                                                                                         A PROTECTIVE ORDER WITHOUT
                                  10     RODAN & FIELDS, LLC,                            DECISION AND DIRECTING THE
                                                                                         PARTIES TO FILE A STATUS
                                  11                      Defendant.                     UPDATE
                                  12                                                     Re: Dkt. No. 155, 156, 160
Northern District of California
 United States District Court




                                  13          On August 28, 2020, the parties filed a stipulation with the court indicating their
                                  14   intent to participate in a third mediation session in late September. Dkt. 183. Suggesting
                                  15   the possibility of settlement, the parties also requested that “all rulings related to the
                                  16   pending motions for class certification (dkt. no. 98) or to the pending motion to exclude
                                  17   Plaintiffs’ expert (dkt. no. 145-2, 146) be held in abeyance until after September 30,
                                  18   2020.” Id. at 2.
                                  19          In response, the court terminated the then-pending motion for class certification
                                  20   (Dkt. 98), motion to exclude expert testimony (Dkt. 146), and all associated motions to
                                  21   seal (Dkts. 88, 139, 166, and 177). Dkt. 184. The court expressly stated the parties may
                                  22   renew these motions in the event settlement fails. Id. The parties have not done so.
                                  23          The court has reviewed plaintiffs’ still-pending motion for in camera review and a
                                  24   protective order. Dkt. 155. Given the parties’ apparent dispute about the relevance of
                                  25   the subject medical records to a class certification decision, it appears that they intended
                                  26   to include this motion among those “held in abeyance” pursuant to their August 28, 2020
                                  27   stipulation. Accordingly, the court TERMINATES the motion for a protective order (Dkt.
                                  28   155), as well as its related motions to seal (Dkts. 156, 160). The parties may renew
                                          Case 4:18-cv-02248-PJH Document 189 Filed 12/23/20 Page 2 of 2




                                   1   these motions in the event plaintiffs re-notice their class certification related motions.

                                   2          As a related matter, the court understands that almost three months have passed

                                   3   since the September mediation session. Since then, the parties have not taken any

                                   4   substantive action in this case. The court will not permit this matter to languish on its

                                   5   docket unprosecuted. Given that, the court ORDERS the parties to file a joint status

                                   6   update by Friday, January 15, 2021. In it, the parties should detail their settlement

                                   7   progress, as well as any intent to dismiss this action or renew the above-referenced

                                   8   motions.

                                   9          IT IS SO ORDERED.

                                  10   Dated: December 23, 2020

                                  11                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  12
Northern District of California




                                                                                     United States District Judge
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
